[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Counsel for the plaintiff and the administrator have agreed that this decision may be rendered without reading the transcript of the hearing held on June 8, 1989.
After reading the record submitted, the court finds that the decision of the Board of Review should be sustained. The facts set forth in said decision lead the court to conclude that the claimant left her employment with sufficient cause connected with her employment. Therefore she is not disqualified from receiving unemployment compensation.
Accordingly, the plaintiff's appeal is dismissed.
ALLEN, J. CT Page 7160